Name: Council Directive 95/61/EC of 29 November 1995 amending Annex II to Directive 90/642/EEC relating to the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetables
 Type: Directive
 Subject Matter: agricultural activity;  deterioration of the environment;  means of agricultural production;  plant product;  health
 Date Published: 1995-12-07

 Avis juridique important|31995L0061Council Directive 95/61/EC of 29 November 1995 amending Annex II to Directive 90/642/EEC relating to the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetables Official Journal L 292 , 07/12/1995 P. 0027 - 0030COUNCIL DIRECTIVE 95/61/EC of 29 November 1995 amending Annex II to Directive 90/642/EEC relating to the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetablesTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels of pesticide residues in and on certain products of plant origin, including fruit and vegetables (1), and in particular Article 1 (1) thereof, Having regard to the proposal from the Commission, Whereas Directive 90/642/EEC was amended for the first time by Directive 93/58/EEC (2) which, amongst other provisions, provided for the establishment of a first list of maximum levels for certain pesticide residues; Whereas, however, available data were insufficient at that time to set finite maximum residue levels for certain pesticide - crop combinations; whereas in such cases a period of four years for the generation of the necessary data was prescribed after which, in the continued absence of satisfactory data, levels would normally be established at the appropriate limit of determination; Whereas the Commission and the Council agreed at the time of adoption of Directive 93/58/EEC that the Member States should obtain undertakings within one year from all interested parties that the necessary data would be generated; whereas in certain cases no undertakings have been given and it is therefore already possible to lay down appropriate provisions, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II of Directive 90/642/EEC is hereby amended as set out in the Annex to this Directive. Article 2 Member States shall bring into force not later than 31 October 1996 the laws, regulations or administrative provisions necessary to comply with this Directive. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. The method of making such a reference shall be laid down by the Member State. Article 3 This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 4 This Directive is addressed to the Member States. Done at Brussels, 29 November 1995. For the Council The President L. ATIENZA SERNA ANNEX 1. Chlorothalonil In the second column under the heading 'Chlorothalonil`, in the following group: 2 (V) LEAF VEGETABLES AND FRESH HERBS, Lettuce and similar, the entries '(b)` and '0,01*` opposite examples of individual products shall be replaced by the entry '0,01*` to be placed opposite 'Lettuce and similar`. 2. Chlorpyrifos In the third column, under the heading 'Chlorpyrifos`, opposite the following product entries in the following groups: - 1 (VI) MISCELLANEOUS FRUIT, olives, - 2 (III) FRUITING VEGETABLES, sweet corn, the letter '(c)` shall be replaced by the figure '0,05*`. In the same column in the following group: 2 (I) ROOT AND TUBER VEGETABLES, the entries '(c)` opposite Beetroot, Parsnips, Swedes and Turnips shall be deleted. In the same column opposite the following product entry: 7. Hops (dried), including hop pellets and unconcentrated powder, the letter '(d)` shall be replaced by the figure '0,1*`. 3. Cypermethrin In the fifth column, under the heading 'Cypermethrin, including other mixtures of constituent isomers (sum of isomers)`, in the following group: - 1 (V) BERRIES AND SMALL FRUIT, Other small fruit and berries (other than wild), - 2 (I) ROOT AND TUBER VEGETABLES, the entries '(c)` and '0,5*` opposite examples of individual products shall be replaced by the entry '0,05*` to be placed opposite the abovementioned groups. In the same column, opposite the following product entry: 2 (VII) STEM VEGETABLES, Fennel, the letter '(c)` shall be deleted. 4. Deltamethrin In the sixth column, under the heading 'Deltamethrin`, opposite the following product entry in the following group: 1 (VI) MISCELLANEOUS FRUIT, Kiwi, the letter '(c)` shall be deleted. 5. Imazalil In the ninth column under the heading 'Imazalil` in the following group: 2 (III) FRUITING VEGETABLES, Solanacea, the entries '(a)` and '0,02*` opposite examples of individual products shall be replaced by the entry '0,02*` to be placed opposite 'Solanacea`. 6. Iprodione In the 10th column under the heading 'Iprodione` opposite the following product entries in the following group: - 2 (I) ROOT AND TUBER VEGETABLES, Celeriac, - 2 (VII) STEM VEGETABLES, Celery, the entry '(a)` shall be deleted. 7. Permethrin In the 11th column under the heading 'Permethrin (sum of isomers)` opposite the following product entry in the following group: 1 (V) BERRIES AND SMALL FRUIT, Cane fruit (other than wild), the letter '(c)` shall be replaced by the figure '0,05*`. In the same column opposite the following product entries in the following groups: - 1 (VI) MISCELLANEOUS FRUIT, Olives, - 2 (I) ROOT AND TUBER VEGETABLES, Turnips, - 2 (IV) BRASSICA VEGETABLES, Flowering brassica, Broccoli, - 2 (VII) STEM VEGETABLES, Fennel, - 4. Oil seeds, Sunflower seed, the letter '(c)` shall be deleted. In the same column in the following group: 1 (V) BERRIES AND SMALL FRUIT, Other small fruit and berries (other than wild), the entries '(c)` and '0,05*` opposite examples of individual products shall be replaced by the entry '0,05` to be placed opposite the abovementioned group. In the same column against the following product entry: 7. Hops (dried), including hop pellets and unconcentrated powder, the letter '(d)` shall be replaced by the figure '0,1*`. 8. Benomyl, carbendazim, thiophanate metyhl In the 12th column under the heading 'Benomyl, Carbendazim, Thiophanate Methyl (sum expressed as carbendazim)` opposite the following product entries in the following groups: - 2 (V) LEAF VEGETABLES AND FRESH HERBS, Watercress and Witloof, - 7. Hops (dried), including hop pellets and unconcentrated powder, the letter '(d)` shall be repalced by the figure '0,1*`. In the same column opposite the following product entry in the following group: 1 (VI) MISCELLANEOUS FRUIT, Olives, the letter '(d)` shall be deleted. 9. Maneb, mancozeb, metiram, propineb, zineb In the 13th column under the heading 'Maneb, Mancozeb, Metiram, Propineb, Zineb (sum expressed as CS2)` in the following group: 1 (V) BERRIES AND SMALL FRUIT, Cane fruit (other than wild), the letter '(c)` shall be replaced by the letter '(c)` opposite Raspberries and the figure '0,05*` opposite 'Other`. In the same column opposite the following product entries in the following group: - 2 (I) ROOT AND TUBER VEGETABLES, Beetroot, - 2 (VII) STEM VEGETABLES, Globe artichokes, the letter '(c)` shall be deleted. In the same column opposite the following product entry in the following group: 2 (V) LEAF VEGETABLES AND FRESH HERBS, Watercress; the letter '(c)` shall be replaced by the figure '0,05*`. 10. Methamidophos In the 14th column under the heading 'Methamidophos` opposite the following product entries in the following groups: - 1 (V) BERRIES AND SMALL FRUIT, Table and wine grapes and Strawberries (other than wild), - 2 (IV) BRASSICA VEGETABLES, Leafy brassica, the letter '(b)` shall be replaced by the figure '0,01*`. 11. Procymidone In the 15th column under the heading 'procymidone` opposite the following product entries in the following group: 1 (III) POME FRUIT, Apples, the letter '(a)` shall be replaced by the figure '0,02*`. In the same column, opposite the following product entry in the following group: 2 (II) BULB VEGETABLES, Spring onions, the letter '(a)` shall be deleted. 12. Maximum residue levels specifically in respect of tea (dried leaves and stalks, fermented or otherwise, Camellia sinensis) In the Table drawn up specifically for tea opposite the following pesticide residues: 6. Bromopropylate, 15. Flucythrinate (sum of isomers), 18. Methidathion, and 21. Profenophos, the letter '(d)` shall be replaced by the figure '0,1*`.